Deadeeick, C. J.,
delivered the opinion of the court.
In 1874, Guinn made a deed of trust to defendant Spurgin, to secure a sum of money that Spurgin had advanced to pay for the small tract of land conveyed in the trust deed. The deed was registered upon the maker’s acknowledgment, in 1876, and thereafter sold by the trustee, whereupon Guinn and wife filed their, bill, claiming the land as exempt from sale under the Homestead act.
*229The answer insists that the debt was contracted for the purchase money of the land and that the same is, therefore, not exempt from sale under the trust •deed.
The facts disclosed are, that Guinn agreed with defendant that if he would pay to Bowers $150 for the land, he would give him a deed of trust upon the land. Spurgin, under this arrangement,. handed to Guinn at one time $100 to pay Bowers, which was paid to him; afterwards Bowers and complainant and defendant met, and Spurgin then paid the balance $50 to Bowers,, and Bowers signed a deed for the land to Guinn, and Guinn at the same time executed a deed of trust to secure Spurgin.
The Constitution ordains that the homestead shall not be exempt from debts contracted for the, payment of the purchase money. No note was taken from Guinn for the $100 paid by Spurgin, but when the $50 was paid to Bowers by Spurgin, the deeds to Guinn and to the trustee were simultaneously executed. We think this deed of trust was executed to secure a debt contracted for the purchase money of the land. Spurgiu advanced all the money to pay for the land, under the contract that the land was to be liable for the money paid for it. Guinn has not piid anything for the land and owes the vendor nothing for it • the price to the vendor having been paid by Spurgin, he was by contract substituted to the lien. Bowers might have retained it if the purchase money had not been paid. Guinn took and gave a deed at the same time, making the two instruments parts of the same transaction. *230.Neither the Constitution, nor Code, sec. 2114a, restrict the liability of the homestead to the vendor of the land, but provide that the exemption shall not operate against debts contracted for the 'purchase money.
We think the debt in this case falls within the description saved by the provisions cited, and that complainants are not entitled to the relief sought.
The Chancellor so held, and we affirm his decree with costs.